Citation Nr: 1146090	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-31 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a bilateral thigh injury. 

2.  Entitlement to service connection for hearing loss disability. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was before the Board in May 2010 at which time it was remanded for further development.  The requested actions have been accomplished to the extent possible and the case has been returned to the Board for appellate review.

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A current chronic bilateral thigh disorder is not shown.


CONCLUSION OF LAW

The criteria for service connection for a bilateral thigh disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)), includes enhanced duties on the part of VA to inform and assist claimants with regard to VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) (2011).

Under The VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that there has been compliance with the mandates of the VCAA throughout the course of the appeal.  The case has been in appellate status for several years and has been remanded by the Board with regard to the issues at hand in the recent past.  VA treatment records have been associated with the claims file and the Veteran has been accorded examinations by VA for rating purposes over the years.  Additionally, the Veteran had the opportunity to provide testimony on his behalf at a personal hearing in Waco, Texas in March 2010.  A transcript of the hearing proceeding is of record and has been reviewed.  Accordingly, the Board finds that all necessary notification and development has been accomplished, and, therefore, appellate review may proceed.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, that is, a nexus, between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post service continuity of the same symptomatology; and (3) a nexus between a current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

Service treatment records indicate the Veteran was treated for six days in a hospital for a hamstring strain in April 1957.  At that time, the Veteran reported a history of falling with legs outstretched and injuring the left inguinal area.  Upon physical examination there was tenderness and muscle spasm of the left upper thigh.  An X-ray report noted no fracture.  June 1956 and March 1958 examination reports are negative for any findings, complaints, or diagnoses of a chronic thigh muscle disorder.

In a March 1986 private examination, the examiner reported the extremities had good peripheral muscle strength and pulses.  

Private treatment notes dated from August 1977 to January 1990 are silent for any complaints of a bilateral thigh disorder.  

A February 2000 VA treatment record indicates the Veteran reported decreased leg pain with weight loss. 

In a March 2001 VA neurology note, the Veteran complained of new onset lower extremity bone pain from his knees to his ankles bilaterally, with the right worse than the left.  He admitted to a history of injury, but stated that his pain has significantly worsened in the past few months.  

In a June 2003 VA neurology note, the Veteran reported a history of back pain and stated that he now developed knee pain.  He reported some resolved numbness in the lateral aspect of both calves.  He stated his back pain has almost completely resolved and he denied any weakness of the lower extremities. 

During a May 2004 VA consultation, the Veteran reported pain subsequent to use of the left knee brace.  He described the pain as sharp and radiating into the right lateral leg, hip, lateral knee, and occasional lateral calf.  He reported the pain was worsened by prolonged walking and activities.  He denied trauma, numbness, and tingling.  Upon examination, he had pain on lumbar spine flexion and right hip internal rotation and weakness in the right hip flexor and gluteus medius. 

VA progress notes dated from June 2003 to December 2006 indicate ongoing treatment for degenerative joint disease (DJD) of the back and knees. 

In a July 2006 VA progress note, the Veteran reported a history of pain in the low back radiating into both posterior calves following a fall in service in which he felt pull and pain in the left lower back and left inguinal region.  

In a letter dated in July 2006 from S. K., M.D., the physician stated that she interviewed and examined the Veteran for review of possible service related conditions that had become more severe and limiting over the last several years.  She stated she reviewed the service medical records, including those related to a hamstring injury in April 1957.  The physician opined that the Veteran's current hamstring complaints were more likely than not directly related to the diagnosis of a hamstring muscle injury while on active duty as documented in his service medical records.  

During a January 2008 VA examination, the examiner noted that the Veteran complained of a pulling sensation from the hamstrings from the knee to the lower back.  The examiner stated that in reality, what appeared to be a pulling sensation appears to be radicular symptoms from a back nerve encroachment.  The examiner noted that he may be getting some muscle spasm but this is primarily radicular in origin and appears to be more sciatic.  The examiner stated the medication that he takes helps some, but he also sees a chiropractor who does back manipulations which the Veteran says gives him significant relief.  He denied flare-ups and reported no braces or canes, and no reinjury and no surgery.  The Veteran reported that in his daily activities and activities, he limps when he gets symptoms.  

Upon physical examination, the examiner noted the Veteran had reasonably muscular legs for someone 70 years old, and had no weakness in flexion or extension.  He had no muscle deficits, and no tenderness or mass in the muscles.  He had normal hip range of motion.  The examiner reported that as the hip was put in flexion at a lying position, he developed symptoms of a positive leg lift which was a radicular pain that was in the left lateral aspect of the back.  This was an indication of back radiculopathy and not hamstring problems.  

The examiner noted that the service medical records did not contain any indication that the Veteran sustained an injury while in the military and his discharge papers did not show any leg problems.  There were also no medical records for chronicities as he had not sought medical attention about his problem.  Magnetic resonance imaging (MRI) done in 2006 showed a significant back problem.  He had bone spurs on the left lumbar spine that according to the MRI encroached on neural roots and he had had an epidural lipoma from L2-L5 with constriction of the thecal sac greatest at L4-L5 which was more than likely presenting the symptoms of leg pain.  The evidence from the MRI in 2006 was reported as indicative of a radicular pain that he was having and the symptomatology of the hamstrings.  The examiner noted that the Veteran does not have a compensable disability.  He stated there was no indication in the medical records of an injury and he has no indication of chronicity having no medical records concerning the hamstrings following military service.  The Veteran's current symptomatology was reported as due to a lower back radiculopathy from a known spinal cord compression by an MRI done in 2006.  He stated the current symptomatology was "not due to anything that happened to him while he was in the military service."

During a March 2010 hearing, the Veteran testified that he pulled a hamstring falling on the side of a mountain while in service.  He stated that the problem bothered him thereafter and that he went to the chiropractor "several times" because he got to a point where he was having lots of problems.  

At the time of a July 2010 VA examination, the Veteran reported he had bilateral hamstring problem related to a fall in a mountain during field maneuver practice.  He recalled he was brought to the infirmary, rested for a few days, and was able to return to full duty in three to four days.  During current examination, the Veteran complained of intermittent discomfort in the back of the left thigh when he stood for long periods of time and asserted he only has residuals in the left thigh.  He had had bilateral knee replacement and he had chronic back problems mostly on the left side.  The examiner noted no muscle injury; normal muscle function in terms of comfort, endurance, and strength sufficient to perform activities of daily living; no residuals of nerve, tendon or bone damage; no muscle herniation; and no motion of joint limited by muscle disease or injury.  

The examiner found no residual hamstring disability.  The pain in the back of hip and lower back due was, she said, due to DJD of the spine.  She went on to say the current complaint of bilateral hamstring disability was less likely as not related to the in-service incident.  There was no evidence of a leg disability following separation due to chronicity of the condition.  Any residual pain in the lower back or left leg was said to be most likely due to knee and back DJD which is age related.  There were no residuals of a hamstring injury found, and the examiner noted that he considered the hamstring condition healed for a long time and added that the Veteran was having other pain from DJD and got confused with his conditions.  She stated medical literature showed normal progression or healing of the hamstring injury did not lead to a chronic condition like arthritis or pain.  Straining of the hamstring, also known as a "pulled hamstring", is defined as an excessive stretch or tear of muscle fibers and related tissues and he indicated that such injuries were very common in several sports.  "Hamstring injuries may result when an individual's training strengthens the quadriceps to the point where they become out of balance with the hamstrings, so that a powerful contraction from the quadriceps injures the hamstrings.  These injuries can put athletes on the sideline for up to four to six weeks. "

Analysis

The Board has carefully considered the contentions advanced by the Veteran.  However, he has not submitted objective medical findings of any current diagnosis of a hamstring disorder, and VA medical records are silent for any evidence of the claimed disability.  

In this case, service treatment records do show that the Veteran had treatment for a hamstring sprain in April 1957, but he finished his remaining 11 months of service without any further documentation or findings of a chronic hamstring disorder noted in the service treatment records.  In fact, a subsequent in-service examination dated in March 1957 reported lower extremity examination as normal.  As such, the in-service finding was acute and transitory and appeared to have resolved without any residual disability noted in service.

To the extent that the Veteran has asserted that the opinion expressed by his treating physician was not afforded proper probative weight, the Board points out that it may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, the Board finds that the opinions of the January 2008 and July 2010 VA opinions are more probative on the question of whether the Veteran has a current hamstring disorder, and, if so, whether it is related to service.  In particular, the 2010 examiner had access to all the evidence of record and she provided reasons and bases for her opinion.

The Board notes that in an July 2006 letter, Dr. S. K. opined that the Veteran's current hamstring 'complaints' are due to the injury that he reportedly sustained in service.  Unfortunately, the physician did not provide a specific diagnosis of a current bilateral hamstring disorder.  The physician's VA progress notes also include no diagnosis of a hamstring disorder.  Even if the Board were to accept that the physician was insinuating that the Veteran had a current hamstring disorder, the physician gave no evidence to support her opinion that it might be related to service.  

Contrastingly, the July 2010 VA examiner specified within her report what the service treatment records did and did not show.  Within the VA examination report, the physician specifically discussed the Veteran's assertions and the results of his examination of the Veteran.  The examiner found that the Veteran had no currently identifiable hamstring disorder and stated that he confused his intermittent thigh pain with radiculopathy from his non-service-connected back disorder.  She provided a detailed discussion of hamstring problems and emphasized there was no current bilateral hamstring disability.  She had access to the entire claims folder and the Board finds her examination report credible and of greater probative weight than the statements offered by the Veteran and Dr. S. K.

The Board acknowledges that the Veteran is competent to describe symptoms of pain and injury during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Veteran is also competent to report a continuity of symptomatology since service.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, review of the record reflects that the Veteran's description of a continuity of problems since service is inconsistent with the medical evidence of record.  In this regard, although the Veteran has complained of on-going hamstring problems since service, the March 1958 separation examination was negative for hamstring complaints, as were private and VA treatment records dated prior to July 2006, the date of the Veteran's claim.  Based on the foregoing, the Board finds that the Veteran's report of a continuity of symptomatology is not credible.  Therefore, the Veteran's report of continuity of any claimed bilateral hamstring disorder is of no probative value.

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a present diagnosis of a bilateral hamstring disorder (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 (1992).

Furthermore, in the absence of a current clinical diagnosis of a chronic hamstring disorder, service connection must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).  


ORDER

Entitlement to service connection for residuals of a bilateral thigh injury is denied. 


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.  

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for hearing loss and tinnitus is warranted.  In this case, the Veteran is seeking service connection for hearing loss and tinnitus, which he claims is due to in-service noise exposure.  

Subsequent to the issuance of the supplemental statement of the case in March 2011, additional evidence was received.  This included private treatment records from Hemphill Hearing Center, received in May 2011.  Unfortunately, the medical records/opinions did not include a waiver of agency of original jurisdiction review of this evidence.  In a supplemental statement of the case notice response dated in May 2011, the Veteran's checked the box indicating that he had no other information or evidence to submit and that he wished the case returned to the Board for further appellate consideration, but he did not waive agency of original jurisdiction consideration of the new evidence.  As such, the case must be remanded for additional development.  See 38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed hearing loss and tinnitus since March 2011.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112. 



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


